1 Reported in 3 N.W.2d 673.
This matter is purportedly before us upon a writ ofcertiorari to review a judgment of the municipal court of Duluth adverse to relator. However, we are not authorized to review it. By statute, a party may appeal from a judgment of the municipal court of Duluth "upon the same grounds and in like manner, and upon like proceedings" as in the case of appeals from the district court to the supreme court. L. 1923, c. 238, § 47; amended, L. 1937, c. 143. "A judgment * * * in a civil action in a district court may be removed to the supreme court by appeal, as provided in this chapter, and not otherwise." Mason St. 1927, § 9490. Review bycertiorari is thus excluded. The writ, having been improvidently issued, must be quashed. State ex rel. Village of Buhl v. District Court, 136 Minn. 461, 161 N.W. 1055; Neumann v. Edwards, 146 Minn. 179, 178 N.W. 589.
So ordered.
 *Page 1